 


114 HR 356 IH: Wounded Warrior Employment Improvement Act
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 356 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Mr. Sean Patrick Maloney of New York (for himself, Mr. Takano, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to develop and publish an action plan for improving the vocational rehabilitation services and assistance provided by the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Wounded Warrior Employment Improvement Act. 2.FindingsCongress makes the following findings:
(1)Despite an improving economy, a recent study indicates that among veterans with service-connected disabilities who served in the Armed Forces after September 11, 2001 (hereinafter referred to as wounded warriors) the unemployment rate is nearly 17.8 percent. (2)Wounded warriors should receive the tools, skills, education, resources, and support needed to find work and thrive economically.
(3)Designed to provide the expert counseling and other services and supports vital to achieving economic empowerment, the vocational rehabilitation and employment program of the Department of Veterans Affairs should be the premier program assisting wounded warriors to realize their economic goals. (4)Only 20 percent of wounded warriors pursuing an education in 2013 chose to pursue vocational rehabilitation, while 54 percent chose to use their entitlement to educational assistance under the Post-9/11 Educational Assistance Program of the Department of Veterans Affairs, thereby foregoing counseling and other supports.
(5)Wounded warriors who elect to pursue an education through the Post-9/11 Educational Assistance Program rather than vocational rehabilitation and education report choosing the such program because of its relatively easier, more expeditious application process, and the far greater freedom it affords the veteran to pursue his or her career or educational goals. (6)The Department of Veterans Affairs continues to face challenges with the program’s workload management, particularly with staff and resource allocation models, decentralized program administration, and staff training, resulting in some regional offices struggling with average caseloads as high as 175 per counselor, all of which are affecting the delivery and quality of services to veterans, according to the Government Accountability Office.
3.Vocational rehabilitation and education action plan Not later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop and publish an action plan for improving the services and assistance provided under chapter 31 of title 38, United States Code. Such plan shall include each of the following: (1)A comprehensive analysis of, and recommendations and a proposed implementation plan for remedying workload management challenges at regional offices of the Department of Veterans Affairs, including steps to reduce counselor caseloads of veterans participating in a rehabilitation program under such chapter, particularly for counselors who are assisting veterans with traumatic brain injury and post-traumatic stress disorder and counselors with educational and vocational counseling workloads.
(2)A comprehensive analysis of the reasons for the disproportionately low percentage of veterans with service-connected disabilities who served in the Armed Forces after September 11, 2001, who opt to participate in a rehabilitation program under such chapter relative to the percentage of such veterans who use their entitlement to educational assistance under chapter 33 of title 38, United States Code, including an analysis of barriers to timely enrollment in rehabilitation programs under chapter 31 of such title and of any barriers to a veteran enrolling in the program of that veteran’s choice. (3)Recommendations and a proposed implementation plan for encouraging more veterans with service-connected disabilities who served in the Armed Forces after September 11, 2001, to participate in rehabilitation programs under chapter 31 of such title.
(4)A national staff training program for vocational rehabilitation counselors of the Department that includes the provision of— (A)training to assist counselors in understanding the very profound disorientation experienced by warriors whose lives and life-plans have been upended and out of their control because of their injury;
(B)training to assist counselors in working in partnership with veterans on individual rehabilitation plans; and (C)training on post-traumatic stress disorder and other mental health conditions and on moderate to severe traumatic brain injury that is designed to improve the ability of such counselors to assist veterans with these conditions, including by providing information on the broad spectrum of such conditions and the effect of such conditions on an individual’s abilities and functional limitations. 
 
